DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Finality Withdrawn
1.	The Amendment filed After Final April 1, 2021 in response to the Office Action of November 17, 2020, is acknowledged and has been entered. Upon review and reconsideration, the finality of the previous Office Action has been withdrawn.
Claims 1 and 91-110 are currently being examined.

2.	It is noted that bispecific antibody construct v10000 in the specification comprises:
Fab pertuzumab (binds ECD2) clone 6586 heavy chain variable domain SEQ ID NO:99, heavy chain SEQ ID NO:97, and clone 3382 light chain variable domain SEQ ID NO:71, light chain SEQ ID NO:69; and 
scFv trastuzumab (binds ECD4) variable heavy chain SEQ ID NO:305 and variable light chain SEQ ID NO:297. 
SEQ ID NO:99 comprises CDR SEQ ID NOs:335, 336, and 348. 
SEQ ID NO:71 comprises CDR SEQ ID NOs:338, 347, and 340.
SEQ ID NO:305 comprises CDR SEQ ID NOs:341, 342, and 343.
SEQ ID NO:297 comprises CDR SEQ ID NOs:344, 345, and 346.

New Rejections
(based on new considerations)

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3.	Claims 91-110 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 91-110 recite the limitation "the isolated construct of claim 1, however claim 1 never recited the construct as an “isolated” construct.  There is insufficient antecedent basis for this limitation in the claim. 
Examiner Suggestion: Amend claim 1 to recite “An isolated antigen binding construct”.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 91, 92, 95, 96-99, 102, 104, 108-110 are rejected under 35 U.S.C. 102(a)(1) as anticipated WO 01/00245, Adams et al, published January 2001 (IDS), as evidenced by US Patent 5,821,337. 
Adams et al teach a pertuzumab variant antibody (2C4) that binds HER2 ECD2 and comprises light chain variable domain (VL) SEQ ID NO:3 and heavy chain variable domain (VH) SEQ ID NO:4 (Figure 7; claims 44-47; p. 24, lines 25 to p. 25, line 12). Adams et al teach the antibody VL CDR3 can comprise mutation Y96A (p. 56, Example 3; p. 25, lines 3-12), the VH CDR1 can comprise mutation T30A (p. 56, Example 3), and the VH FR2 can comprise mutation A49G (Table 2; p. 54), which are a 100% match to instant SEQ ID NOs:71 and 99 that comprise CDR SEQ ID NOs:348, 335, 336, 340, 338, and 347. 
Adams et al teach the antibody can be a Fab or scFv (p. 9, lines 22-24p. 11, lines 4 to p. 12, line 17; claim 50), and can be in a bispecific antibody joined with another HER2 antibody comprising a VH and VL domain, wherein the bispecific antibody is an IgG1 heterodimeric Fc of the joined CH3 domains of each antibody (p. 26, lines 20 to p. 28, line 25) and teach exemplary HER2 antibodies including trastuzumab (HERCEPTIN®; 4D5) disclosed in US Patent 5,821,337 (p. 12, lines 32-35; p. 14, lines 6-12; p. 49, line 36; Example 1). As evidenced by US Patent 5,821,337 Figure 1A and 1B, antibody 4D5 comprises instant CDR SEQ ID NOs: 342, 341, 343, 346, 344, and 345. Adams et al teach the antibody is comprised in a pharmaceutical carrier and is conjugated to a drug (p. 49, lines 19-25; Example 5; claims 52 and 53), and has a 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 91, 92, 95, 96-100, 102, 104, 108-110 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/00245, Adams et al, published January 2001 (IDS), as evidenced by US Patent 5,821,337; in view of US Patent 6,054,297, Carter et al, issued April 2000.
Adams et al teach a bispecific antibody comprising the variable heavy and light chain domains of antibody 4D5, as evidenced by US Patent 5,821,337, as set forth above. With regards to claim 100, Adams et al teach the same CDR sequences claimed, but do not teach identical variable domains to instant SEQ ID NOs:297 and 305.
Carter et al teach humanized 4D5 antibody trastuzumab comprising heavy and light chain variable domain SEQ ID NOs:41 and 42 identical to instant SEQ ID NOs:297 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize instant SEQ ID NOs:297 and 305 as the trastuzumab/4D5 antibody in the bispecific antibody of Adams et al. One would have been motivated to and have a reasonable expectation of success to because Adams et al explicitly suggest making a bispecific antibody with the sequence of trastuzumab/4D5, Carter et al teach an demonstrate successfully making bispecific antibodies utilizing the HER2 antibody, and Carter et al teach known sequences of trastuzumab comprise instant SEQ ID NOs:297 and 305.



6.	Claims 1, 91, 92, 95-99, 102-110 are rejected under 35 U.S.C. 103 as being unpatentable over WO 01/00245, Adams et al, published January 2001 (IDS) in view of WO 2012/143523, DeGoeij et al, published October 2012; US Patent Application Publication 2014/0322217, Moore et al, claiming priority to January 2013; and Von Kreudenstein et al (mAbs, 2013, 5:646-654; published online July 8, 2013).
Adams et al teach a bispecific pertuzumab-trastuzumab antibody construct and methods of combining pertuzumab and trastuzumab antibodies for cancer treatment, as set forth above. Adams et al does not provide a working example making the bispecific antibody (in Triple F format) with Fab-scFv, scFv-Fab, or teach the Fc heterodimeric 
De Goeij et al teach a bispecific antibody construct comprising humanized 4D5 antibody trastuzumab and humanized 2C4 antibody pertuzumab fragments, wherein the construct can comprise Fab and/or scFv fragments connected by first and second linkers; wherein the construct can further comprise a conjugated cytotoxic agent such as maytansine (DM1); wherein the patient is refractory; wherein the HER2 antibodies in the construct block binding to HER2 ECD; wherein the bispecific antibody construct comprises a heterodimeric Fc interacting between CH3 regions with a first Fc-region having an amino acid substitution at a position selected from the group consisting of: 366, 368, 370, 399, 405, 407 and 409, and the second Fc-region having an amino acid substitution at a position selected from the group consisting of: 366, 368, 370, 399, 405, 407 and 409 of IgG1; wherein the Fc region is modified to enhance ADCC and have reduced fucose (glycosylated) or are afucosylated; wherein humanized antibodies would necessarily have modified CH2 regions; wherein the bispecific antibody construct efficiently internalizes into HER2 expressing cells and has higher HER2 downmodulation (abstract; p. 1-5; Figures 18-29; p. 12-15; p. p. 19-21; p. 49-82; p. 88; p. 90-105; Examples and claims). De Goeij et al teach the bispecific antibody construct can comprise a scFV or Fab fragment, wherein the fragments are fused to an Fc region (p. 74-75; p. 88-89; Example 20). De Goeij et al suggest the bispecific antibodies can be prepared by known methods including Fc engineered IgG1 antibodies of Xencor (p. 75).

(i) an amino acid other than Phe, Leu and Met at position 368, or
(ii) a Trp at position 370, or
(iii) an amino acid other than Asp, Cys, Pro, Glu or Gin at position 399, or
(iv) an amino acid other than Lys, Arg, Ser, Thr, or Trp at position 366, e.g . Leu, Met, His, Asp, Glu, Asn, Glu, Gly, Pro, Ala, Val, lie, Phe, Tyr or Cys. In one embodiment, the first HER2 antibody has an Arg, Ala, His or Gly at position 409, and the second homodimeric protein has
(i) a Lys, Gin, Ala, Asp, Glu, Gly, His, He, Asn, Arg, Ser, Thr, Val, or Trp at position 368, or
(ii) a Trp at position 370, or
(iii) an Ala, Gly, He, Leu, Met, Asn, Ser, Thr, Trp, Phe, His, Lys, Arg or Tyr at position 399, or
(iv) an Ala, Asp, Glu, His, Asn, Val, Gin, Phe, Gly, He, Leu, Met, or Tyr at position 366.
In one embodiment, the first HER2 antibody has an Arg at position 409, and the second homodimeric protein has
(i) an Asp, Glu, Gly, Asn, Arg, Ser, Thr, Val, or Trp at position 368, or
(ii) a Trp at position 370, or
(iii) a Phe, His, Lys, Arg or Tyr at position 399, or
(iv) an Ala, Asp, Glu, His, Asn, Val, Gin at position 366.
Other specific combinations include any of those described in the section relating to the Fc regions.
In addition to the above-specified amino-acid substitutions, said first and second homodimeric protein may contain further amino-acid substitutions, deletion or insertions relative to wild-type Fc sequences.

Moore et al (Xencor) teach constructing Triple F antibodies with the format of Fab-scFv-Fc, which are Fc engineered heterodimeric IgG1 antibodies comprising:
(a) a first heavy chain comprising a first Fc domain and an scFv that binds a first antigen; and
(b) a second heavy chain comprising a second Fc domain and a first variable heavy chain and a first variable light chain (Fab); wherein the first and second Fc domains are different, and are attached by an immunoglobulin hinge region (abstract; [9]; [49] Figure 1; [194]; Example 1). Moore et al teach the scFv and Fab can bind to the same antigen at different sites and target HER2 ([59]; [61]; [148-149]). Moore et al teach there are several distinct advantages to the present “triple F” format. As is known in the art, antibody analogs relying on two scFv constructs often have stability and aggregation problems, which can be alleviated in the present invention by the addition of a “regular” heavy and light chain pairing. In addition, as opposed to formats that rely on two heavy chains and two light chains, there is no issue with the incorrect pairing of heavy and light chains (e.g. heavy 1 pairing with light 2, etc.) ([50]). Moore et al teach the antibody construct is conjugated to a drug such as maytansine (DM1) ([196-207]).
Moore et al teach administering the antibodies for the treatment of cancer expressing the targeted antigen ([257-289]). Moore et al teach the heterodimeric Fab-scFv-Fc constructs improve upon bispecific antibody formats utilizing tandem scFv, Fab bispecific, or a homodimeric Fc construct because it allows for monovalent binding with better antigen targeting, easier purification for production, and results in antibodies with 
Moore et al further teach heterodimeric antibodies can comprise any of the known following IgG1 Fc modifications for pairing: S119E, K133E, K1330, R133E (in case of IgG2-4), R1330 (in case of IgG2-4), T164E, K205E, K2050, N208D, K210E, K2100, K274E, K320E, K322E, K326E, K334E, R355E, K392E, Deletion of K447, adding peptide DEDE at the c-terminus, G137E, N203D, K274Q, R355Q, K392N and Q419E, 349A, 349C, 349E, 349I, 349K, 349S, 349T, 349W, 351E, 351K, 354C, 356K, 357K, 364C, 364D, 364E, 364F, 364G, 364H, 364R, 364T, 364Y, 366D, 366K, 366S, 366W, 366Y, 368A, 368E, 368K, 368S, 370C, 370D, 370E, 370G, 370R, 370S, 370V, 392D, 392E, 394F, 394S, 394W, 394Y, 395T, 395V, 396T, 397E, 397S, 397T, 399K, 401K, 405A, 405S, 407T, 407V, 409D, 409E, 411D, 411E, 411K, 439D, 349C/364E, 349K/351K, 349K/351K/394F, 349K/354C, 349K/394F, 349K/394F/401K, 349K/394Y, 349K/401K, 349K/405A, 349T/351E/411E, 349T/394F, 349T/394F/401K, 349T/394F/411E, 349T/405A, 349T/411E, 351E/364D, 351E/364D/405A, 351E/364E, 351E/366D, 351K/364H/401K, 351K/366K, 364D/370G, 364D/394F, 364E/405A, 364E/405S, 364E/411E, 364E/411E/405A, 364H/394F, 364H/401K, 364H/401K/405A, 364H/405A, 364H/405A/411E, 364Y/370R, 370E/411E, 370R/411K, 395T/397S/405A and 397S/405A.([14]; Figures 4-5).
Von Kreudenstein et al teach it is well-appreciated that the stability of the Fc domain is critical for obtaining a successful antibody therapeutic (abstract; p. 649, col. 1). Von Kreudenstein et al teach the need and importance to produce an engineered  the specific combinations of IgG1 Fc modifications of: T350V L351Y F405A Y407V in the first Fc polypeptide and T350V T366L K392L T394W in the second Fc polypeptide that has improved stability and purity (p. 647, col. 1-2; Figure 1; p. 648 to p. 650). 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to make a bispecific antibody of Fab-scFv-Fc format in the bispecific antibody of Adams et al. One would have been motivated to because: (1) Adams et al suggest making heterodimeric Fc conjugates of their HER2 antibodies and scFv and Fab fragments; (2) De Goeij et al suggest preparing HER2 bispecific antibodies utilizing scFv and Fab fragments and teach utilizing known methods of preparation including Xencor’s Fc engineered antibodies and heterodimeric antibodies, and (3)  Moore et al teach their Fc engineered bispecific Fab-scFv-Fc construct can bind HER2 as well as two different epitopes on the same antigen for therapeutic purposes; and (4) Moore et al teach their Fc engineered bispecific Fab-scFv-Fc construct has advantages in better antigen binding, stability, and purification during production over other bispecific antibody formats. One of ordinary skill in the art would have a reasonable expectation of success making and using the antibody of Adams et al in the Fab-scFv-Fc format given Moore et al demonstrate successfully producing Triple F bispecific antibodies using known antibody Fab and scFv binding regions that functioned to bind and kill tumor cells.
prima facie obvious to one of ordinary skill in the art at the time the invention was filed to utilize the Fc modifications of T350V L351Y F405A Y407V in the first Fc polypeptide and T350V T366L K392L T394W in the second Fc polypeptide in the bispecific antibody of the combined references. One would have been motivated to because: (1) the cited references and Von Kreudenstein et al recognize the need to modify the Fc region to make a heterodimeric stable bispecific antibody; (2) Von Kreudenstein et al teach the need and importance to produce an engineered heterodimeric Fc that retains wild-type antibody-like biophysical properties and consistently achieves high levels of purity while developing a protein scaffold to be used as a platform for the design of bispecific therapeutics; and (3) Von Kreudenstein et al teach that Fc modifications of T350V L351Y F405A Y407V in the first Fc polypeptide and T350V T366L K392L T394W in the second Fc polypeptide have improved stability and purity for a bispecific therapeutic. One of ordinary skill in the art would have a reasonable expectation of success given Von Kreudenstein et al demonstrate successfully producing the Fc modifications to result in improved stability and purity.

7.	All other rejections recited in the Office Action mailed November 17, 2020 are hereby withdrawn in view of the terminal disclaimer filed over US Patent 10,000,576, and abandonment of Application 15/526,888.


8.	Conclusion: No claim is allowed. Claims 93, 94, and 101 are free of the art.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788.  The examiner can normally be reached on Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Laura B Goddard/Primary Examiner, Art Unit 1642